     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 1 of 21 Page ID #:269




 1     CAROL A. SOBEL SBN 84483
       MONIQUE A. ALARCON SBN 311650
 2     725 Arizona Avenue, Suite 300
 3     Santa Monica, CA 90401
       t. 310.393.3055
 4
       e. carolsobel@aol.com
 5     e. monique.alarcon8@gmail.com
 6
       Attorneys for Plaintiffs
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10     REBECCA COOLEY, BENJAMIN                   Case No.: 2:18-CV-09053-CAS-PLA
       HUBERT AND CASIMIR ZARODA,
11     individually and on behalf of a class of   SECOND AMENDED
12     similarly situated persons,                COMPLAINT
                                                  (filed with leave of Court)
13                  Plaintiffs,
14           v.
15     The CITY OF LOS ANGELES, a municipal
       entity; DOES 1-10,
16                                                Action Filed: October 21, 2018
17                  Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                             1
                                  SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 2 of 21 Page ID #:270




 1                              JURISDICTION AND VENUE
 2          1.      This is an action for declaratory relief and damages pursuant to 42
 3     U.S.C. § 1983 based upon the violations of Plaintiffs’ rights under the Fourth and
 4     Fourteenth Amendments to the United States Constitution and analogous
 5     California constitutional and statutory law. Jurisdiction exists pursuant to 28
 6     U.S.C. § 1331 and 1343 based on questions of federal constitutional law and 42
 7     U.S.C. § 1983. Jurisdiction also exists under the Declaratory Judgment Act, 28
 8     U.S.C. §§ 2201(a) and 2202. This Court has supplemental jurisdiction over
 9     Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367, as it arises from the same
10     case or controversy as Plaintiffs’ federal claims.
11          2.      Venue is proper in the Central District of California pursuant to 28
12     U.S.C. §1391(b) as all parties reside in the Central District and the events and
13     conduct complained of herein all occurred in the Central District.
14                               PRELIMINARY STATEMENT
15          3.      In 2012, the Ninth Circuit upheld a preliminary injunction in Lavan v.
16     City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012), 133 S. Ct. 2855 (2013) cert
17     denied. Lavan challenged the enforcement of LAMC § 56.11, proscribing the
18     placement of any personal property on public property. Lavan v. City of Los
19     Angeles, 797 F. Supp. 2d 1005 (C.D. Cal. 2011). In Lavan, the district court
20     enjoined the City from seizing property of unhoused individuals when the property
21     is momentarily unattended but not reasonably believed to be abandoned, while
22     permitting seizure when the property is evidence of a crime or creates an
23     immediate public hazard without complying with due process notice requirements.
24     The injunction also barred the City from summarily destroying seized property and
25     ordered the City to store the property for 90 days, consistent with state law,
26     underscoring the need for procedural due process both before and after the seizure.
27     In affirming the rights of the plaintiffs in Lavan, the Ninth Circuit underscored that
28     the “simple rule [i.e. notice and an opportunity to be heard by an impartial tribunal]
                                            2
                                 SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 3 of 21 Page ID #:271




 1     holds whether the property in question is an Escalade or a [tent], a Cadillac or a
 2     cart.” 693 F. 3d at 1032 (emphasis in original).
 3          4.      Again in 2016, the City of Los Angeles was enjoined by another
 4     District Court for engaging in similar conduct, seizing the property of homeless
 5     individuals. See Mitchell v. City of Los Angeles, No. 16-cv-01750 SJO (GJSx)
 6     (C.D. Cal. 2016) [Dkt. 51 (Apr. 13, 2016)].
 7          5.      Despite these directives from the federal courts protecting the
 8     property of unhoused individuals forced to live on city streets because of the lack
 9     of alternative shelter, the City, once again, seized personal property and destroyed
10     it without an opportunity for the rightful owners to reclaim it.
11                                          PARTIES
12     PLAINTIFFS:
13     Rebecca Cooley
14          6.      Plaintiff REBECCA COOLEY is an individual who is disabled and,
15     at the time of these events, was residing on the streets of the City of Los Angeles.
16     In 2017, she suffered from Crohn’s disease, celiac disease, and a hernia. Ms.
17     COOLEY became homeless after undergoing three surgeries to treat
18     complications with her Crohn’s disease. The continuing effects of her medical
19     disability require special nutritional supplements. Without these supplements, her
20     condition is exacerbated. Prior to these surgeries, Ms. COOLEY was employed as
21     a manager at Nordstrom. The effects of Crohn’s disease and the surgeries make
22     her unable to maintain her employment. She became homeless when her medical
23     expenses left her and her husband unable to afford rent.
24          7.      Ms. COOLEY is married to Plaintiff BENJAMIN HUBERT and she
25     relies heavily on her husband for care. Her sole source of income is government
26     aid in the form of $221 per month from General Relief. She cannot afford housing
27     in the City. At the time of the incident giving rise to this Action, she could not
28     locate an available shelter placement that would accommodate her disability and
                                            3
                                 SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 4 of 21 Page ID #:272




 1     allow her husband to stay with her and provide physical assistance. As a result,
 2     Plaintiffs COOLEY and HUBERT had no alternative but to stay on the streets.
 3          8.      Plaintiffs COOLEY and HUBERT are currently receiving services
 4     and staying at an Adult Residential Facility, where Ms. COOLEY receives
 5     medical services and mental health care. Ms. COOLEY has applied for and is
 6     hopeful that she and her husband will soon secure permanent supportive housing.
 7          9.      In September 2017, Ms. COOLEY was living on the sidewalk at 3rd
 8     Avenue and Rose in the Venice neighborhood in the City of Los Angeles. On or
 9     about September 15, 2017, most of her belongings were confiscated and summarily
10     destroyed by the Defendant City’s agents and employees in a sanitation sweep of
11     the block where she stayed. Ms. COOLEY maintains that she never saw a notice
12     of the intended sanitation event and that, in the past, when she saw such signs, she
13     complied and removed her property to a safe distance. Ms. COOLEY sues on
14     behalf of herself and other similarly situated individuals.
15     Benjamin Hubert
16           10.    Plaintiff BENJAMIN HUBERT is an individual who, at the time of
17     these events, was residing on the streets of the City of Los Angeles. After his wife,
18     Plaintiff REBECCA COOLEY, could no longer work because of her disabilities,
19     he became the sole wage earner. He lost his job after missing work to attend to
20     Ms. COOLEY’s medical emergencies. His sole source of income is $221 a
21     month in government aid in the form of General Relief. Even combined with the
22     $221 a month his wife receives, he cannot afford housing in the City.
23          11.     In September 2017, Mr. HUBERT was living on the sidewalk at 3rd
24     and Rose in the Venice neighborhood in the City of Los Angeles. On or about
25     September 15, 2017, most of Mr. HUBERT’s belongings were confiscated and
26     summarily destroyed by the Defendant City’s agents and employees. Mr.
27     HUBERT maintains that he never saw a notice of the intended sanitation event
28     and that, in the past, when he saw such signs, he complied and removed his
                                            4
                                 SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 5 of 21 Page ID #:273




 1     property to a safe distance. Mr. HUBERT sues on behalf of himself and other
 2     similarly situated individuals.
 3     Casimir Zaroda
 4          12.     Plaintiff CASIMIR ZARODA is an unsheltered individual who
 5     resides on the streets of the City of Los Angeles in the Venice neighborhood. He
 6     became homeless during the 2008 economic downturn when he was unable to
 7     make a living wage, despite being employed. After Mr. ZARODA was evicted
 8     from his apartment in Sonoma County, he began living at a shelter while still
 9     working and taking on a second job in petition canvassing to make extra income.
10     While living at the shelter, Mr. ZARODA set aside 80% of his income to try to
11     save enough money to secure permanent housing again. He stayed at the shelter
12     for six months, but it quickly became difficult to maintain employment while
13     living there. Mr. ZARODA relied on public transportation to get to work, but if he
14     missed the bus or it was late, he could not get to work on time. He suffered sleep
15     deprivation because of the environment at the shelter. Ultimately, the lack of sleep
16     interfered with his job performance and, together with the economic recession
17     impact, caused him to be laid off.
18          13.     After losing his job, Mr. ZARODA searched for similar employment
19     and found opportunities in Los Angeles. With the money he saved while living at
20     the shelter, he moved to Los Angeles. He got a job and lived in motels but could
21     not make a living wage to afford a place to live.
22          14.     Currently, Mr. ZARODA’s sole source of income is government aid
23     in the form of General Relief of $221 per month. In the past, he participated in the
24     General Relief Opportunities for Work (GROW) program and tried to secure
25     employment again but being unsheltered presented impediments. As a
26     consequence of living on the streets for several years Mr. ZARODA now suffers
27     from psychological disabilities. He has applied for subsidized housing and is
28     currently on the Section 8 housing waitlist.
                                            5
                                 SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 6 of 21 Page ID #:274




 1          15.     In September 2017, Mr. ZARODA was living on the sidewalk at 3rd
 2     & Rose in the City of Los Angeles. On or about September 15, 2017, most of his
 3     belongings were confiscated and summarily destroyed by the Defendant City’s
 4     agents and employees. Mr. ZARODA maintains that he never saw a notice of the
 5     intended sanitation event and that, in the past, when he saw such signs, he
 6     complied and removed his property to Rose Avenue, a safe distance from the usual
 7     area-cleanings on 3rd Avenue. Despite not seeing a prior notice posted, he packed
 8     up his property and moved it to Rose Avenue, as was his practice for prior
 9     sanitation events on the street. In the past, Mr. ZARODA had never observed the
10     City remove property on Rose. Mr. ZARODA sues on behalf of himself and other
11     similarly situated individuals.
12
13     DEFENDANTS:
14          16.     Defendant CITY OF LOS ANGELES (“CITY”) is a municipal
15     entity organized under the laws of the State of California with the capacity to sue
16     and be sued. The CITY’s liability is based in whole or in part upon California
17     Government Code §§ 815.2 and § 920, Civil Code §§ 43, 51, 51.7, and 52.1.
18     Liability under federal law is based upon 42 U.S.C. § 1983 and, pursuant to
19     California law, respondeat superior. The acts complained of herein were all done
20     by agents and employees of the City of Los Angeles assigned to, or contracted by,
21     the Los Angeles Police Department (LAPD), the Department of Public Works, and
22     the Bureau of Sanitation.
23          17.     The Defendant CITY, its employees and agents, participated
24     personally in the unlawful conduct challenged herein and, to the extent that they
25     did not personally participate, authorized, acquiesced, set in motion, or otherwise
26     failed to take necessary steps to prevent the acts that resulted in the unlawful
27     conduct and the harm suffered by Plaintiffs. Each acted in concert with each other.
28     The challenged acts caused the violation of Plaintiffs’ rights.
                                              6
                                   SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 7 of 21 Page ID #:275




 1          18.     The identities and capacities of Defendants DOES 1 through 10 are
 2     presently unknown to Plaintiffs, and on this basis, Plaintiffs sue these Defendants
 3     by fictitious names. Plaintiffs will amend the Complaint to substitute the true
 4     names and capacities of the DOE Defendants when ascertained. Plaintiffs are
 5     informed, believe, and thereon alleges that DOES 1 through 10 are, and were at all
 6     times relevant to this complaint, employees and/or agents of the Defendant CITY
 7     OF LOS ANGELES and are responsible for the acts and omissions complained of
 8     herein. Defendants DOES 1 through 10 are sued in both their official and
 9     individual capacities.
10                                            FACTS
11           19.    On the morning of September 15, 2017, employees of the CITY OF
12     LOS ANGELES arrived at the area of 3rd Avenue and Rose Avenue in the Venice
13     neighborhood of Los Angeles. City employees began an “area cleaning” of the
14     sidewalks where unhoused individuals usually reside.
15           20.    Consistently, for over two years, the Defendant CITY would post
16     signs to provide three-days notice of the area cleanings. On information and belief,
17     the CITY would often post area-cleaning notices, but would not perform area
18     cleanings on the dates listed in the notices. The signs would remain posted long
19     after a cleaning date passed, resulting in confusion for the residents of 3rd and
20     Rose Avenues. Further, the signs did not then, and do not now, indicate specific
21     streets that will be closed off and cleaned. Instead, the signs simply say that the
22     targeted zone is “in this area” and provide no parameters for the area cleaning.
23           21.    On information and belief, Plaintiffs allege that Defendant City
24     maintains that, on this date, the same notice was posted over a broad area of
25     Venice, from 3rd Avenue to Venice Beach, covering a distance of more than a mile
26     in length. Previously, Plaintiffs were always allowed to pack up their belongings
27     and move their property temporarily to Rose Avenue while the cleaning on 3rd
28     Avenue took place. With an area of several square miles targeted at the same time,
                                            7
                                 SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 8 of 21 Page ID #:276




 1     there was and is no place where Plaintiffs could or can safely move their property
 2     without risking seizure and immediate destruction.
 3           22.    Plaintiffs allege that the sweep on September 15, 2017 was not
 4     noticed and that it had been several weeks since the City last conducted an “area
 5     cleaning” in the location of 3rd and Rose Avenues. Prior to the September 15th
 6     sweep, LAPD officers told individuals on 3rd that no clean-ups would occur in the
 7     near future due to a lack of resources.
 8           23.    There were approximately 60 unhoused individuals staying on 3rd
 9     Avenue at the time of the September 15, 2017 incident. That morning, some
10     individuals went to work, others went to get food, and many left for services and
11     other appointments. Before leaving, most people broke down their tents, gathered
12     their belongings, neatly tucked them under wrapped up tarps and blankets, and
13     stored them against the wall on the sidewalk at 3rd Avenue.
14           24.    Out of an abundance of caution and past experience, some individuals,
15     like Plaintiff ZARODA, moved their property to Rose Avenue before leaving the
16     area. Mr. ZARODA had seen CITY employees destroy property of unhoused
17     persons approximately ten to fifteen times before, in both the Venice area and in
18     the Downtown Los Angeles area and, as a result, he regularly moved his property
19     to Rose, where he believed it would be safe.
20           25.    Plaintiff ZARODA bundled his belongings neatly and wrapped them
21     with a tarp and bungee cords in a way that showed it was not trash nor abandoned.
22     While he was doing this, he observed a convoy of Public Works employees and
23     LAPD officers drive past the intersection of 3rd and Rose. When he left for
24     breakfast, he observed the City employees parked at the intersection of Lincoln and
25     Rose. On information and belief, at approximately 11:00 AM, City employees
26     began closing off 3rd Avenue with yellow “caution” tape. Unlike past clean-ups,
27     City employees later closed off Rose Avenue as well, from 3rd Avenue to
28     Hampton, the precise area where some Plaintiffs—like Mr. ZARODA—had
                                            8
                                 SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 9 of 21 Page ID #:277




 1     moved their property. When Mr. ZARODA returned to 3rd and Rose, he and
 2     other unhoused residents were ordered to stay behind the yellow tape, prevented
 3     from entering the area by LAPD officers, and watched as their property was
 4     summarily destroyed.
 5              26.   On the date in question, Plaintiffs COOLEY and HUBERT left their
 6     property on 3rd while they went to eat breakfast at Bread and Roses Café, run by
 7     St. Joseph’s Center. When they returned to 3rd Avenue, City employees were
 8     throwing away all personal belongings that were on the sidewalk. When Ms.
 9     COOLEY and Mr. HUBERT attempted to retrieve their items, LAPD officers
10     told them they would only be permitted to enter the taped-off area to retrieve what
11     they could carry in one trip. Ms. COOLEY explained that, because of her
12     disability and physical limitations, she could not carry any heavy items and needed
13     her husband to take some essential items for her, including her bike, sleeping bag,
14     medically necessary nutritional supplements, and a tent. LAPD officers refused to
15     accommodate Ms. COOLEY. Then Ms. COOLEY again told officers that she
16     needed help to carry her property and showed LAPD officers her hernia to prove
17     that she could not carry a 60-gallon bag of her property in one trip. Still, LAPD
18     officers refused to accommodate her needs and told Mr. HUBERT that he could
19     only carry what he could fit in a single 60-gallon trash bag. LAPD officers then
20     took the trash bag they had previously provided to Ms. COOLEY.
21              27.   Limited to a single 60-gallon trash bag for the two of them, neither
22     Ms. COOLEY nor her husband were able to take the majority of their essential
23     property, including essential items such as a sleeping bag and most of her
24     medically-required nutritional supplements.
25              28.    When Mr. HUBERT tried to move both their fully operable bicycles
26     at once, he was initially stopped from doing so by an LAPD officer. Only after
27     pleading with a different LAPD officer was Mr. HUBERT permitted to save both
28     bikes.
                                             9
                                  SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 10 of 21 Page ID #:278




 1         29.    Following the directives of the LAPD, Plaintiffs COOLEY and
 2   HUBERT moved their salvaged property to Rose Avenue, as did other unhoused
 3   individuals on 3rd Avenue, and neatly stored it on the sidewalk at Rose Avenue.
 4   After they did so, LAPD officers proceeded to close off access to Rose Avenue
 5   with yellow “caution” tape.
 6         30.    The police formed a line in front of the yellow tape on Rose Avenue.
 7   LAPD officers ordered Plaintiffs to leave the area or be arrested. Some
 8   individuals , including Mr. ZARODA, were permitted to retrieve some of their
 9   property that was stored on Rose but barred from taking all of it, then ordered to
10   get behind the caution tape and threatened with arrest if they persisted in trying to
11   save the remainder of their property.
12         31.    Plaintiff COOLEY watched in dismay as Public Works employees,
13   with the aid of LAPD, began to summarily destroy property on Rose Avenue by
14   throwing it into a large trash truck with a garbage compressor. This was done
15   despite Plaintiffs’ objections and with the City employees’ knowledge that the
16   property was not trash nor abandoned.
17         32.    She asked LAPD officers to let her retrieve the medically necessary
18   nutritional supplements that her husband had moved from 3rd Avenue earlier. Ms.
19   COOLEY specifically informed the officers that she needed the items because of
20   her medical condition. In response, an LAPD officer informed her that she would
21   be arrested if she did not move back and away from the area, while another officer,
22   observing the exchange between Ms. COOLEY and the first officer, threatened to
23   pepper spray her if she did not step back and do what she was told.
24         33.    Ms. COOLEY observed another unhoused person attempt to help a
25   severely disabled individual pull property on a bike from behind the caution tape.
26   At the time, Ms. COOLEY was close enough to hear the exchange as well as
27   observe the woman and the police. She observed LAPD officers force the woman
28   to the ground, threaten her with OC spray, and handcuff her.
                                          10
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 11 of 21 Page ID #:279




 1           34.   In addition to clothes and other personal items, Mr. ZARODA lost
 2   essential property, including documentation he needed to verify that he received
 3   health insurance from the County of Los Angeles and his transit pass. His transit
 4   pass was worth ninety-six dollars in discounted bus fares. Mr. Zaroda understood
 5   he could not replace the transit pass until the next six-month period, when he could
 6   apply for the pass again.
 7           35.   Plaintiffs COOLEY and HUBERT were left with only their bicycles,
 8   the backpacks they were carrying with a few personal items, and one sleeping bag
 9   for the two of them. The remainder of their property was destroyed, including a
10   bike trailer they ordinarily used to transport their belongings, two new tents, a
11   sleeping bag, clothes, medically-necessary nutritional supplements, and essential
12   paperwork.
13           36.   The loss of these items created a significant hardship for Plaintiffs.
14   They had to find donated blankets and clothing to protect them from the elements
15   at night and use their meager income to replace their tents and sleeping bags. They
16   observed others who had to sleep on cardboard that night. The money to replace
17   the blankets, tents and sleeping bags was money that was then not available to buy
18   food.
19           37.   Despite observing the mass destruction of their property, some or all
20   of the Plaintiffs made inquiry about recovering property and were provided
21   information about a location on Towne Avenue in Downtown Los Angeles. The
22   location on Towne, then the only location the CITY maintained for storage of the
23   personal property of unsheltered individuals seized during street cleanings, is more
24   than 20 miles from 3rd and Rose Avenues in Venice. For some like Plaintiff
25   ZARODA, whose transit pass was seized and destroyed, it was inaccessible. At
26   best, the trip was one and one-half hours one way on public transportation. Even if
27   he could retrieve his property, it would be difficult, if not impossible, for him to
28   transport it back to Venice on public transportation. For medically disabled
                                            11
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 12 of 21 Page ID #:280




 1   persons such at Plaintiff COOLEY, the location in downtown Los Angeles was
 2   equally inaccessible.
 3                               MONELL ALLEGATIONS
 4         38.    Plaintiffs reallege and incorporate the allegations set forth in the
 5   proceeding paragraphs as though fully set forth herein.
 6         39.    Based upon the principles set forth in Monell v. New York City
 7   Department of Social Services, 436 U.S. 658 (1978), the CITY is liable for all
 8   injuries sustained by Plaintiffs as set forth herein. The Defendant City bears
 9   liability because its policies, practices and/or customs caused Plaintiffs’ injuries.
10         40.     On information and belief, Plaintiffs allege that Defendant, its agents
11   and employees, acted pursuant to then-newly enacted Los Angeles Municipal Code
12   (“LAMC”) §56.11, which is unconstitutional on its face and as applied.
13         41.     On information and belief, Plaintiffs allege that Defendant City
14   maintains that notices are not required to be posted prior to conducting
15   “compliance” checks to determine that all of the provisions of LAMC §56.11 are
16   being met, including but not limited to “health and safety”, the 60-gallon bag limit
17   for property, “bulky items” removal and all other terms of LAMC §56.11.
18         42.     Whether through the enforcement of §56.11 or otherwise, over the
19   course of nearly 20 years, the City of Los Angeles and its officials have a policy,
20   practice, or custom of conducting sweeps for the purpose of confiscating and
21   immediately destroying the property of homeless individuals who have no place to
22   live other than the sidewalks because of the lack of shelter in Los Angeles.
23         43.    The City of Los Angles failed to provide adequate training and
24   supervision to its employees with respect to constitutional rights involving seizure
25   of personal property and due process of law, and with respect to LAMC §56.11.
26         44.    The Defendant City was on notice of the unlawfulness of their actions
27   based on previous legal actions brought against the City for nearly identical
28   operations in the Skid Row area, including the decision of the Ninth Circuit in
                                          12
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 13 of 21 Page ID #:281




 1   Lavan v. City of Los Angeles, 693 F.3d 1022 (2012), as well as two earlier lawsuits
 2   in Venice, including one in the exact same location. Just one year prior to the
 3   events giving rise to this action, the Defendant City was enjoined by the District
 4   Court from engaging in the very conduct on Skid Row that is complained of
 5   herein. See Mitchell v. City of Los Angeles, 2:16-cv-01750 SJO (C.D. CA 2016).
 6   The City’s actions in these prior lawsuits are nearly identical to City’s actions here
 7   and demonstrate the City’s custom and practice of seizing and destroying property
 8   of homeless individuals.
 9                                CLASS ALLEGATIONS
10         45.    The claims set forth in this action are brought by the class
11   representatives on their own behalf and on behalf of all of those similarly situated
12   pursuant to Fed. R. Civ. P. 23(b)(3) for declaratory relief and damages.
13         46.    The putative class includes approximately 60 individuals who resided
14   in the area of 3rd Avenue and Rose Avenue, in the Venice neighborhood at the
15   time that this incident occurred. Each member of the class had most or all of his or
16   her personal property taken and destroyed on the morning of September 15, 2017.
17         47.    Numerosity: The members of the class are so numerous that
18   individual joinder of all members is impracticable, if not impossible. Plaintiffs are
19   informed and believe that members of the class total 60 individuals, it not more.
20         48.    Commonality: There are common questions of law and fact that
21   predominate over any issue affecting only individual class members. The
22   violations of the class members’ rights arise from a common set of facts and a
23   common and deliberate plan of Defendants to confiscate and destroy personal
24   property of members of the putative class. These include the following:
25         a)     whether the Defendant City’s policies, practices, and/or custom of
26                seizing homeless individuals’ property without prior notice or the
27                opportunity to recover essential possessions before they are destroyed
28                violated and continue to violate Plaintiffs’ constitutional rights; and
                                           13
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 14 of 21 Page ID #:282




 1         b)     whether the Defendant City’s policies, practices, and/or custom
 2                seizing homeless individuals’ property without prior notice or the
 3                opportunity to recover vital personal possessions before they are
 4                destroyed violated and continue to violate Plaintiffs’ federal statutory
 5                rights and state statutory rights.
 6         49.    Typicality: The claims of the named Plaintiffs, as the representative
 7   parties, are typical of the claims of the class members with respect to the
 8   constitutionality and legality of the Defendant City’s policies, practices, and
 9   conduct at issue here. The named class representatives’ claims arise from the same
10   incident on September 15, 2017 as the absentee class members’ claims. The
11   prosecution of individual actions against the City by individual class members
12   would create a risk of inconsistent and varying adjudications.
13         50.    Adequacy: The named Plaintiffs will fairly and adequately protect
14   the interests of the class. The class representatives have no interests that are
15   adverse or antagonistic to those of other class members. Plaintiffs’ Class Counsel
16   will also adequately represent the class. Plaintiffs’ Counsel Carol Sobel is an
17   experienced litigator with more than 30 years of practice as a civil rights attorney.
18   She is experienced in class action litigation, the issues raised by this action, as well
19   as related issues of police enforcement against homeless persons in Los Angeles.
20         51.    Notice to the Proposed Class: Plaintiffs’ counsel is in contact with
21   groups and individual advocates for homeless persons who, in the course of
22   providing services to homeless individuals in the City, can assist in notifying and
23   identifying class members in this action.
24
25               EXHAUSTION OF ADMINISTRATIVE REMEDIES
26         52.     A class claim was timely filed with the Defendant CITY pursuant to
27   Cal. Govt. Code § 910 on March 15, 2018. The class claim was denied on April
28   23, 2018.
                                          14
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 15 of 21 Page ID #:283




 1                            FIRST CAUSE OF ACTION
                     Right to Be Secure from Unreasonable Seizures
 2                Fourth and Fourteenth Amendments (42 U.S.C. § 1983)
 3                         California Constitution, Art. 1, § 13
 4         53.     Plaintiffs reallege and incorporate the allegations set forth in the
 5   proceeding paragraphs as though fully set forth herein.
 6         54.    Defendant CITY and its employees and agents violated Plaintiffs’
 7   Fourth Amendment right to be free from unreasonable seizure of their property by
 8   confiscating and then destroying Plaintiffs’ property without a warrant.
 9         55.    These unlawful actions were done with the specific intent to deprive
10   Plaintiffs’ of their constitutional right to be secure in their property.
11         56.    Plaintiffs are informed and believe that the acts of the Defendant
12   CITY and its employees and agents were intentional in failing to protect and
13   preserve Plaintiffs’ property and that, at a minimum, were deliberately indifferent
14   to the likely consequence that the property would be seized and destroyed
15   unlawfully, even though the right at issue was well-established at the time.
16         57.    As a direct and proximate consequence of these unlawful acts,
17   Plaintiffs have suffered and continue to suffer loss of their personal property, pain
18   and suffering, and are entitled to compensatory damages.
19
                             SECOND CAUSE OF ACTION
20
                               Right to Due Process of Law
21                       Fourteenth Amendment (42 U.S.C. § 1983)
22                          California Constitution, Art. 1, § 7
           58.    Plaintiffs reallege and incorporate the allegations set forth in the
23
     proceeding paragraphs as though fully set forth herein.
24
           59.    Defendant City and its employees and agents owed a duty to Plaintiffs
25
     under the due process clause of the Fourteenth Amendment to provide Plaintiffs
26
     with adequate notice that their personal property was at risk of being seized and/or
27
28
                                           15
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 16 of 21 Page ID #:284




 1   destroyed, and to preserve that property or provide adequate means of reclaiming it
 2   in a timely manner.
 3         60.    Plaintiffs are informed and believe that the acts of the Defendant City
 4   and its employees and agents were intentional in failing to protect and preserve
 5   Plaintiffs’ property and that, at a minimum, were deliberately indifferent to the
 6   likely consequence that the property would be seized and destroyed unlawfully,
 7   without the opportunity to reclaim it in a timely manner, even though the right at
 8   issue was well-established at the time.
 9         61.    As a direct and proximate consequence of these unlawful acts,
10   Plaintiffs have suffered and continue to suffer loss of their personal property, pain
11   and suffering, and are entitled to compensatory damages for their property and
12   personal injury.
13
                              THIRD CAUSE OF ACTION
14            Violation of Title II – Americans with Disabilities Act (ADA)
15                               42 U.S.C. § 12101 et seq.
16         62.    Plaintiffs reallege and incorporate the allegations set forth in the
17   proceeding paragraphs as though fully set forth herein.
18         63.    Title II of the ADA provides in pertinent part: “[N]o qualified
19   individual with a disability shall, by reason of such disability, be denied the
20   benefits of services, programs, or activities of a public entity, or be subjected to
21   discrimination by such entity.” 42 U.S.C. § 12132.
22         64.    At all times relevant to this action, Defendant, its employees, and
23   agents, were public entities within the meaning of Title II of the ADA and
24   provided programs, services, or activity to the general public.
25         65.    At all times relevant to this action, Plaintiff COOLEY, and all
26   similarly situated class members, were qualified individuals with one or more
27   disabilities within the meaning of Title II of the ADA and met the essential
28   eligibility requirements under Title II. As required by the federal government,
                                          16
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 17 of 21 Page ID #:285




 1   Defendant conducts annual Point-in-Time (“PIT”) surveys of people experiencing
 2   homelessness in the City and, on the basis of information collected in the PIT by
 3   the Los Angeles Homelessness Services Authority (LAHSA), a joint powers
 4   authority for the City and County of Los Angeles, Defendant is aware that nearly
 5   half of people experiencing homelessness in the City have one or more disabilities,
 6   including medical, physical, psychological and cognitive impairments that require
 7   reasonable accommodations for compliance with City policies, practices and
 8   customs.
 9          66.   Defendant’s policies and practices in seizing and remotely storing or
10   outright destroying Plaintiffs’ essential papers, modes of transportation, and other
11   important items without allowing Plaintiffs who are disabled extra trips and time to
12   gather property and without allowing Plaintiffs who are disabled to keep property
13   essential to treat and relieve Plaintiffs disabilities such as: medical documents,
14   nutritional supplements, and cargo carrying mobility devices—violate Plaintiffs’
15   rights on the basis of their disabilities. 28 C.F.R. § 35.130(b)(3).
16          67.   The acts and omissions complained of herein subjected Plaintiffs to
17   discrimination on the basis of their disabilities, in violation of Title II of the ADA.
18   By not allowing Plaintiffs additional trips Defendants subjected plaintiffs to unjust
19   or prejudicial treatment by denying Plaintiffs the kind of access to their property
20   that non-disabled persons had.
21          68.   Also, by not allowing Plaintiffs to salvage property necessary to treat
22   or relieve disabilities Defendants subjected Plaintiffs to unjust or prejudicial
23   treatment. Defendants put Plaintiffs in a fundamentally worse position than a non-
24   disabled person because Plaintiffs were forced to manage their disability without
25   the items of property needed to treat or alleviate their disability—an experience a
26   non-disabled person would not have since they had no disability to treat or
27   alleviate.
28
                                          17
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 18 of 21 Page ID #:286




 1         69.    Defendants knew, or should have known, that the incidence of
 2   disabilities for people who are homeless is extremely high, with estimates as great
 3   as 40 to 50 percent of homeless individuals suffering from some significant mental,
 4   medical, or physical disability, and many suffering from compound disabilities.
 5         70.    On information and belief, several plaintiffs explained their disability
 6   and requested modification for their disability in the form of additional time and
 7   trips to gather items that were necessary to treat or manage their disability and
 8   LAPD refused to make those modifications, despite the fact that the additional time
 9   and trips would not fundamentally alter the program, service, or activity of street
10   and sidewalk cleaning as sweeps are an activity that takes place over the course of
11   several hours.
12         71.    On information and belief, critical personal papers and other essential
13   property should have been returned to individuals with disabilities or at a minimum
14   stored in a location that was accessible to an individual with disabilities.
15         72.     As a public entity, Defendants are required to “make reasonable
16   modifications in policies, practices, or procedures when the modifications are
17   necessary to avoid discrimination on the basis of disability” where, as here,
18   modifications would not “fundamentally alter the nature of the service, program or
19   activity.” 28 C.F.R. § 35.130(b)(7).
20         73.    This includes the need to make reasonable accommodations to protect
21   the essential life-protecting and mobility assistive property of persons who are
22   homeless, as well as provide prompt and reasonable access to ensure that
23   individuals are able to recover seized property. The policies, practices, and
24   procedures challenged in this action, even if otherwise facially neutral, unduly
25   burden persons who are disabled who are without shelter and within the federal
26   definition of homeless. The location of the only storage facility at a distance of
27   more than 20 miles failed to provide any accommodation, let alone a “reasonable
28
                                          18
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 19 of 21 Page ID #:287




 1   accommodation” to a population known to have a high percentage of individuals
 2   experiencing disabilities and, often, compound disabilities.
 3          74.    Defendant, its employees and agents, knew or should have known of
 4   Plaintiffs’ disabilities and acted with intent and/or reckless disregard for the rights
 5   of Plaintiffs by refusing to make reasonable modifications so that the Plaintiffs
 6   who are disabled could have access to essential property which was required to
 7   treat or alleviate Plaintiffs’ various disabilities.
 8          75.    Plaintiffs are informed and believe that Defendant and its agents and
 9   employees have failed and continue to fail to adopt and enforce adequate policies
10   and procedures for interacting with homeless individuals with disabilities.
11
12
                               FOURTH CAUSE OF ACTION
13                             Violation of Bane Civil Rights Act
14                                    Cal. Civ. Code § 52.1
15          76.    Plaintiffs reallege and incorporate the allegations set forth in the
16   proceeding paragraphs as though fully set forth herein.
17          77.    Defendant’s agents and employees used threats of arrest and assault
18   when Plaintiffs and other class members sought to recover their property from
19   Rose Avenue. In at least one instance, actual force was applied to a member of the
20   Plaintiff class as she attempted to assist a severely disabled individual reclaim his
21   property, which was observed by other Plaintiffs. The threats and intimidation
22   were done to prevent Plaintiffs from exercising their rights to maintain their
23   personal possessions as secured by the Constitution of the United States, the
24   Constitution of the State of California, and the statutory laws of California.
25          78.    Based upon seeing Defendant’s agents and employees use arrests,
26   threats of arrest, threats of force and actual force to interfere with attempts by
27   unhoused persons to save their property, Plaintiffs reasonably believed that they
28   would be assaulted or arrested if they continued to insist on enforcing their rights.
                                            19
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 20 of 21 Page ID #:288




 1         79.    As a result, Plaintiffs and class members abandoned attempts to
 2   salvage their essential property before it was summarily and irrevocably destroyed.
 3         80.    As a direct and proximate consequence of these unlawful acts,
 4   Plaintiffs have suffered and continue to suffer loss of their statutory rights and are
 5   entitled to statutory damages pursuant to California Civil Code §§ 52 and 52.1.
 6
                               FIFTH CAUSE OF ACTION
 7                        Violation of Cal. Civ. Code § 2080 et seq.
 8         81.    Plaintiffs reallege and incorporate the allegations set forth in the
 9   proceeding paragraphs as though fully set forth herein.
10         82.    Defendant’s policies, practices, and conduct challenged herein
11   violated California Civil Code § 2080 et seq., in that Defendant’s agents and
12   employees failed to protect and preserve Plaintiffs’ personal property when the
13   property was on the public sidewalk, failed to provide written notice that the
14   property would be taken, and failed to provide post-deprivation notice so that
15   Plaintiffs would have the opportunity to reclaim it within a reasonable time.
16         83.    Cal. Civ. Code § 2080 et seq. imposes a mandatory duty on public
17   agencies to maintain property that is not abandoned for a minimum of 90 days.
18
19                                 PRAYER FOR RELIEF
20        WHEREFORE, Plaintiffs prays as follows:
21         1.     For a declaratory judgment that Defendant’s policies, practices and
22   conduct as alleged herein violate Plaintiffs’ rights under the United States and
23   California Constitutions and the statutory laws of the United States and California;
24         2.     For damages according to proof and on the basis of statutory amounts
25   recoverable under California law for the loss of Plaintiffs’ property, the violation
26   of their constitutional rights, and for pain and suffering resulting from the unlawful
27   conduct of Defendant, its agents and employees;
28         3.     For costs of suit and attorney fees as provided by law;
                                          20
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 33 Filed 08/26/19 Page 21 of 21 Page ID #:289




 1        4.    For such other relief as the Court deems just and proper.
 2
 3   Dated: August 26, 2019        Respectfully submitted,
 4                                 LAW OFFICE OF CAROL A. SOBEL
 5
                                      /s/ Monique A. Alarcon
 6
                                   By: Monique A. Alarcon
 7                                 Attorneys for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         21
                              SECOND AMENDED COMPLAINT
